Order, Supreme Court, New York County (Dickens, J.), entered on May 26, 1982, granting defendant’s motion to dismiss under CPL 30.30 and 210.20, reversed, on the law and the facts, motion denied, and the indictment reinstated. The hearing court, finding that 185 days were chargeable to the prosecution, granted defendant’s motion to dismiss under CPL 30.30 (subd 1, par [a]). Upon appeal, the prosecution challenges the hearing court’s inclusion of the 22-day period from May 13, 1980 to June 4, 1980. The record clearly indicates that, on May 13, 1980, an associate of the defense attorney requested an adjournment because the defense attorney was on trial. The court granted the defense request for an adjournment and the trial date was set for June 4, 1980. The minutes of May 13, 1980 thus corroborate the prosecutor’s testimony that the defense attorney had previously asked him for an adjournment because she was on trial. Upon this conclusive proof, the 22-day period under discussion should have been excluded under CPL 30.30 (subd 4, par [b]). The motion should have been denied since only 163 days were chargeable to the prosecution. Concur — Murphy, P. J., Ross, Carro, Silver-man and Fein, JJ.